Title: From Thomas Jefferson to André Limozin, 11 February 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 11. 1787

A friend in S. Carolina sent a letter and a box of plants for me to Mr. Otto, chargé des affaires of France at New York. The letter came by the packet the Courier de l’Europe, and was sent to me from l’Orient. I presume Mr. Otto sent the box of plants by the same conveiance but as the packet received orders on her arrival at l’Orient to repair immediately to Havre, she landed only her passengers and letters, and proceeded to Havre, where I suppose she is now and that she has there the box of plants for me. I leave Paris the 16th. instant, and it is very interesting for me to receive that box before I go. You will oblige me extremely if you can have it sought out in the instant of receiving this, and forwarded by the first Diligence to me here. I beg your pardon for troubling you so much: but these plants are precious, and have already come from S. Carolina to N. York, from N. York to Lorient, and from Lorient to Havre. There is danger therefore of their losing their vegetative power by delay, and my departure renders that delay still more interesting. I am with very much esteem & respect Sir your most obedient & most humble servt.

Th: Jefferson

